Exhibit 10.1




THIRD MODIFICATION AGREEMENT
DATE:
July 29, 2016

PARTIES:
Borrower: COLE OPERATING PARTNERSHIP IV, LP, a Delaware limited partnership

Administrative Agent for the Lenders: JPMORGAN CHASE BANK, N.A.
Lenders:    Lenders that are signatories hereto
RECITALS
A. Lenders have extended to Borrower a credit facility (“Loan”) in a maximum
principal amount not to exceed $1,280,000,000.00 (subject to potential increases
up to an aggregate maximum principal amount of $1,600,000,000.00 as set forth in
the Credit Agreement defined below) at any time pursuant to that Credit
Agreement dated as of August 15, 2013, among Borrower, Administrative Agent and
the Lenders a party thereto, as modified by the First Modification Agreement
dated October 24, 2014, and as further modified by the Second Modification
Agreement dated December 17, 2014 (as modified, the “Credit Agreement”). The
Total Outstandings, as defined in the Credit Agreement, as of July 28, 2016, is
$1,138,666,333.00. All undefined capitalized terms used herein shall have the
meaning given them in the Credit Agreement, after giving effect to the
Modifications in Section 2 below.


B. The Continuing Guaranty dated as of August 15, 2013, from Cole Credit
Property Trust IV, Inc., a Maryland corporation, and the Subsidiary Guarantors a
party thereto (including each counterpart agreement and amendment thereto, the
“Guaranty”) was delivered to Administrative Agent for the benefit of the
Lenders.


C. Borrower has requested certain amendments to the Credit Agreement as
described herein to, among other things, eliminate certain restrictions on
availability and restore certain financial covenants to previous requirements.
The Lenders and Administrative Agent are willing to agree to such amendments
pursuant to the terms and conditions of this Third Modification Agreement (this
“Agreement”).


AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, Administrative Agent and the Lenders agree as
follows:
SECTION 1.
ACCURACY OF RECITALS.

Borrower acknowledges the accuracy of the Recitals.
SECTION 2.
MODIFICATION OF LOAN DOCUMENTS.



5.1The following sentence is hereby added at the end of the definition of “LIBO
Rate” in Section 1.01 of the Credit Agreement:
If at any time the LIBO Rate is less than zero, then for all purposes of this
Agreement, the LIBO Rate shall be deemed to be zero percent (0.0%) during such
times.
5.2Section 2.04(a) of the Credit Agreement is hereby modified in its entirety to
hereafter read as follows:
2.04    Swing Line Loans
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the lesser of (A)


-1-

--------------------------------------------------------------------------------




Aggregate Revolving Commitments and (B) the Borrowing Base then in effect, less
all Unsecured Debt other than the Obligations, and (ii) the aggregate
Outstanding Amount of the Committed Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, and provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan. Notwithstanding
the repayment period set forth in Section 2.07(b), on each date that a Revolving
Loan is made, the Borrower shall repay all Swing Line Loans then outstanding and
the proceeds of any such Revolving Loan shall be applied by the Administrative
Agent first, to repay any Swing Line Loans outstanding and then as provided in
the Committed Loan Notice relating to such Revolving Loan.
5.3Section 6.13(c) that was added to the Credit Agreement pursuant to the Second
Modification Agreement is hereby deleted from the Credit Agreement.


5.4Sections 7.11(b) and (d) of the Credit Agreement are hereby modified in their
entirety to hereafter read as follows:


(b) Unsecured Debt to Unencumbered Asset Value Ratio. Permit the ratio of (i)
Unsecured Debt to (ii) Unencumbered Asset Value, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than (A) fifty percent (50%) prior to July 1, 2016, and (B) sixty
percent (60%), from and after July
1, 2016.


(d) Secured Debt Ratio. Permit the ratio of (i) Secured Debt owed by the
Consolidated Group to (ii) Total Asset Value, as of the end of any fiscal
quarter of the Consolidated Group (and any other date for which a pro forma
Compliance Certificate is required to be delivered pursuant to the terms hereof)
to be greater than (A) thirty percent (30%) prior to July 1, 2016, and (B) forty
percent (40%), from and after July 1, 2016.


5.5This Agreement shall constitute one of the Loan Documents as that term is
defined in the Credit Agreement.


5.6Each reference in the Loan Documents to any of the Loan Documents is hereby
modified to be a reference to such document as modified herein.


SECTION 3.
RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.


SECTION 4.
BORROWER REPRESENTATIONS AND WARRANTIES.



Borrower represents and warrants to Administrative Agent and the Lenders:


5.1No Default exists under the Loan Documents;
5.2After giving effect to the modifications in this Agreement, no Default will
exist under the Loan Documents;
5.3There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Administrative Agent in connection with the Loan from the most recent financial
statement received by Administrative Agent.
5.4All representations and warranties made by Borrower and set forth in the Loan
Documents are true and correct in all material respects on the date hereof,
except to the extent such representations and warranties refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date.
5.5As of the date hereof, Borrower knows of no claims, counterclaims, defenses,
or set-offs with respect to the Loan or the Loan Documents as modified herein.


-2-

--------------------------------------------------------------------------------




5.6The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms, subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium, or other similar laws relating to or affecting the
rights of creditors generally and by equitable principles of general
application.
5.7Borrower is validly existing under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.
SECTION 5.
CONDITIONS PRECEDENT.

The agreements of Administrative Agent and the Lenders and the modifications
contained herein shall not be binding upon Administrative Agent or the Lenders
until Administrative Agent and Lenders have executed and delivered this
Agreement, and Administrative Agent has received, at Borrower’s expense, all of
the following, all of which shall be in form and content satisfactory to
Administrative Agent and shall be subject to approval by Administrative Agent:
5.1An original of this Agreement fully executed by Borrower, Administrative
Agent and Lenders comprising the Required Lenders;
5.2An original of the attached Consent and Agreement of Guarantor fully executed
by Guarantors;
5.3An opinion of counsel to the Loan Parties acceptable to Administrative Agent;
5.4Such other documents as Administrative Agent may require relating to the
existence and good standing of Borrower, and the authority of any person or
entity executing this Agreement; and
5.5Payment of all reasonable out-of-pocket external costs and expenses incurred
by Administrative Agent in connection with this Agreement (including, without
limitation, outside attorneys costs, expenses, and fees).
SECTION 6.
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.

The Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Administrative Agent and the Lenders in respect of the
Loan and supersede all prior representations, warranties, agreements,
arrangements, understandings, and negotiations. No provision of the Loan
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except as provided in the Credit Agreement. The terms of
this Agreement shall control with respect to any inconsistencies, conflicts or
ambiguities between or among the Agreement and the other Loan Documents.


SECTION 7.
BINDING EFFECT.



The Loan Documents as modified herein shall be binding upon and shall inure to
the benefit of Borrower, Administrative Agent and the Lenders and their
permitted successors and assigns.


SECTION 8.
CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


SECTION 9.
COUNTERPART EXECUTION.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.






[Signatures on Following Pages]




-3-

--------------------------------------------------------------------------------








DATED as of the date first above stated.


 
 
COLE OPERATING PARTNERSHIP IV, LP, a Delaware limited partnership, as Borrower
 
 
 
 
By:
Cole Credit Property Trust IV, Inc., a Maryland corporation, its general partner
 
 
 
 
By:
/s/ Michael J. Bartolotta
 
 
 
 
Name:
Michael J. Bartolotta
 
 
 
 
Title:
Interim Chief Financial Officer & Treasurer
 



                        
 
ADMINISTRATIVE AGENT:
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Ryan M. Dempsey
 
 
 
 
Name:
Ryan M. Dempsey
 
 
 
 
Title:
Authorized Officer
 



                        
 
LENDERS:
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
By:
/s/ Ryan M. Dempsey
 
 
 
 
Name:
Ryan M. Dempsey
 
 
 
 
Title:
Authorized Officer
 















































-4-

--------------------------------------------------------------------------------




 
BANK OF AMEREICA, N. A.
 
 
 
 
 
 
By:
/s/ Dennis Kwan
 
 
 
 
Name:
Dennis Kwan
 
 
 
 
Title:
Vice President
 

    
        
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Troy Lyscio
 
 
 
 
Name:
Troy Lyscio
 
 
 
 
Title:
Senior Vice President
 

    


 
REGIONS BANK
 
 
 
 
 
 
By:
/s/ Kerri L. Raines
 
 
 
 
Name:
Kerri L. Raines
 
 
 
 
Title:
Senior Vice President
 





 
CAPITAL ONE, N.A.
 
 
 
 
 
 
By:
/s/ Ashish Tandon
 
 
 
 
Name:
Ashish Tandon
 
 
 
 
Title:
Vice President
 





 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Dale Northup
 
 
 
 
Name:
Dale Northup
 
 
 
 
Title:
Senior Vice President
 





 
MUFG UNION BANK, N.A. formerly known as UNION BANK, N.A.
 
 
 
 
 
 
By:
/s/ Nancy Dal Bello
 
 
 
 
Name:
Nancy Dal Bello
 
 
 
 
Title:
Director
 





        


-5-

--------------------------------------------------------------------------------




 
CITIZENS, N.A.
 
 
 
 
 
 
By:
/s/ Brad Bindas
 
 
 
 
Name:
Brad Bindas
 
 
 
 
Title:
Senior Vice President
 

        


 
COMERICA BANK
 
 
 
 
 
 
By:
/s/ Michael T. Shea
 
 
 
 
Name:
Michael T. Shea


 
 
 
 
Title:
Vice President
 





 
BARCLAYS BANK PLC
 
 
 
 
 
 
By:
/s/ Marguerite Sutton
 
 
 
 
Name:
Marguerite Sutton
 
 
 
 
Title:
Vice President
 





 
SUMITOMO MITSUI BANKING CORPORATION
 
 
 
 
 
 
By:
/s/ Hideo Notsu
 
 
 
 
Name:
Hideo Notsu
 
 
 
 
Title:
Managing Director
 





-6-